The opinion of the court was delivered by
Mason, J.:
This action was brought by the treasurer of a school district and a number of individuals, seeking to enjoin the other two members of the school board from doing acts incidental or necessary to the carrying on of a high school — in effect to enjoin the maintenance of a high school. A demurrer to the plaintiffs’ evidence was sustained and they appeal.
The ground upon which the injunction was sought was that no tax had been provided or could legally have been provided sufficient to meet the expense of maintaining such high school for a year; that the maximum amount that could have been made available for all purposes would not have exceeded the cost of keeping up a grade school. The action was brought on April 14, 1924. The judgment appealed from was rendered June 19. No temporary injunction was allowed. Obviously the case has become moot, the acts sought to be prevented having already taken place. The appellants urge that the questions of law argued should be decided for the guidance of the school authorities for the future. There being no actual controversy now before the court, anything said on the subject would not amount to a judicial decision, and we but follow the usual course in such a situation in dismissing the appeal. (Meyn v. Kansas City, 91 Kan. 29, 136 Pac. 898.)
The appeal is dismissed.